Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 15, 2017

                                     No. 04-17-00493-CV

                                     Bruce Lee BECKER,
                                          Appellant

                                               v.

                            Pedro BECKER and Manuela Becker,
                                       Appellees

                  From the County Court at Law No. 10, Bexar County, Texas
                              Trial Court No. 2016-CV-04644
                           Honorable Jason Wolff, Judge Presiding


                                        ORDER
       This is a new, non-accelerated appeal. The appellant, Bruce Becker, filed a notice of
appeal on August 1, 2017. The appellate record has not been filed and briefing has not
commenced.

        On August 9, 2017, the appellant filed a pro se motion asking this court to “vacate” the
trial court’s ruling on the defendants’ motion for summary judgment. Appellant’s motion, which
is premature, appears to present issues that must be raised in an appellant’s brief.

       Appellant’s motion to vacate is therefore DENIED without prejudice.


                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of August, 2017.


                                                    ___________________________________
                                                    Luz Estrada
                                                    Chief Deputy Clerk